DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              PAULINE HALL,
                                Appellant,

                                    v.

 U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE, SUCCESSOR IN
  INTEREST TO BANK OF AMERICA, NATIONAL ASSOCIATION AS
     TRUSTEE AS SUCCESSOR BY MERGER TO LASALLE BANK
     NATIONAL ASSOCIATION, AS TRUSTEE FOR CERTIFICATE
   HOLDERS OF BEAR STEARNS ASSET BACKED SECURITIES I,
                         Appellee.

                              No. 4D14-2244

                          [August 19, 2015]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Michael L. Gates, Judge; L.T. Case No. 2012CA031410.

  Bruce K. Herman of The Herman Law Group, P.A., Fort Lauderdale, for
appellant.

  Nicholas S. Agnello and John R. Chiles of Burr & Forman LLP, Fort
Lauderdale, for appellee.

                      ON CONFESSION OF ERROR

PER CURIAM.

   Appellee U.S. Bank’s Response to Appeal states that “pursuant to the
Parties’ Settlement Agreement [the Bank] confesses error below and does
not oppose reversal of the Final Judgment.” We accept this proper
confession of error and, accordingly, reverse.

  Reversed.

TAYLOR, CONNER and FORST, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.